Case 9:19-cv-80561-RLR Document 18 Entered on FLSD Docket 11/05/2019 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                PALM BEACH DIVISION

                                 CASE NO.: 9:19-CV-80561-RLR

   NAHOSHA BRAZIEL-ADAMS,

                  Plaintiff,

   vs.

   OCWEN LOAN SERVICING, LLC,

                  Defendant
                                                     /

                JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

         Plaintiff,   NAHOSHA        BRAZIEL-ADAMS,        and   Defendant,    OCWEN       LOAN

  SERVICING, LCC, by and through undersigned counsel and pursuant to Federal Rules of Civil

  Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal of the above matter with prejudice.

  Both parties will bear their own fees and costs.

         Dated this 5th day of November, 2019.


  /s/Aliza Malouf                                    /s/ David Mitchell
  Aliza Malouf, Esquire                              David Mitchell, Esquire
  Florida Bar No.: 1010546                           Florida Bar No.: 067249
  Hunton Andrews Kurth LLP                           Maney & Gordon, P.A.
  1445 Ross Avenue                                   101 E. Kennedy Blvd., Suite 1700
  Suite 3700                                         Tampa, Florida 33602
  Dallas, Texas 75202                                Tele: (813) 221-1366
  Tele: (214) 979-8229                               Fax: (813) 223-5920
  amalouf@huntonak.com                               david@mitchellconsumerlaw.com
  Counsel for Defendant                              Counsel for Plaintiff
Case 9:19-cv-80561-RLR Document 18 Entered on FLSD Docket 11/05/2019 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I hereby certify that on November 5, 2019, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to all

  parties of record.



                                                  /s/ David Mitchell
                                                  David Mitchell, Esquire
                                                  Florida Bar No.: 067249
